Citation Nr: 0500589	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-24 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
hearing loss, left ear.  

2.  Entitlement to an increased disability rating for 
tinnitus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel




INTRODUCTION

The veteran had active service from August 1969 to August 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of  
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  There is no evidence in 
the claims folder that the veteran has received a VCAA letter 
regarding the issue of entitlement to an increased rating for 
hearing loss or tinnitus.  Therefore, a remand to the RO is 
required in order to correct these deficiency.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Additionally, the Board notes that there appears to be a 
discrepancy as to whether the issue of entitlement to an 
increased disability for tinnitus is appeal.  A December 2002 
rating decision denied an increased evaluation for tinnitus, 
currently evaluated as ten percent disabling.  In his July 
2003 VA Form 9, the veteran asserted "it would be great if 
you would increase my disability if only to 20%, it is now @ 
10%."  In an August 2003 statement the veteran asserted 
"for the last 5 or 6 years the ringing in my left ear has 
gotten ten times worse and my ability to hear has gotten 
equally worse."  Accordingly, the Board finds that the 
veteran is also contesting the disability rating assigned for 
his service-connected tinnitus.  However, the Board notes 
that there is no evidence in the record that the veteran has 
received a statement of the case regarding the entitlement to 
an increased disability rating for tinnitus, currently 
evaluated as 10 percent disabling.  The United States Court 
of Appeals for Veterans Claims has held that where a notice 
of disagreement is filed, but a statement of the case has not 
been issued, the Board must remand the claim to the RO for 
the issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. The RO should take the appropriate 
steps to comply with notifying the 
veteran of the requirements of the VCAA, 
to include notifying the veteran of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate the claim for an 
increased rating for hearing loss, left 
ear, and tinnitus and of what information 
the veteran should provide and what 
information VA will attempt to obtain on 
his behalf.  The notice to the veteran 
should comply with 38 U.S.C.A. § 5103, 
Quartuccio v. Principi, and any other 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.      

2.  With respect to issue of entitlement 
to an increased disability rating for 
tinnitus, the RO should issue the veteran 
a Statement of the Case.  It should allow 
the veteran the applicable period of time 
in which to perfect his appeal.

3.  If any additional evidence is 
received or secured, the RO should then 
readjudicate the issues on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



